Citation Nr: 0115418	
Decision Date: 06/05/01    Archive Date: 06/13/01	

DOCKET NO.  00-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently rated 10 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation for her service-connected low back 
disorder, and from a June 1999 rating decision in which the 
RO denied the veteran's claim for service connection for a 
cervical spine disorder on a secondary basis.  

The veteran was scheduled to appear at a hearing before a 
member of the Board in March 2001.  In February 2001, she 
notified the Board that she was unable to travel to this 
hearing and requested that it be canceled.  

The issue of entitlement to service connection for a cervical 
spine disorder will be considered in the remand portion of 
this decision.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal for an increased evaluation for a 
low back disorder has been obtained.  

2.  The veteran's low back disorder is manifested by pain and 
discomfort and clinical findings of tenderness; there are no 
muscle spasms and the disorder does not result in moderate 
limitation of motion.  




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45 and Part 4, Codes 5292, 5295 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran 
had complaints of back pain beginning in 1974 without any 
documented history of trauma prior to April 1988.  In April 
1988 she was involved in a minor motor vehicle accident and 
complained of midback pain.  Mild tenderness was noted on 
physical examination of the back over the bilateral 
rhomboids.  Minor musculoligamentous strain was diagnosed.  

On the veteran's initial VA examination in August 1993 the 
veteran related a history of low back pain since 1988, which 
she attributed to falling down stairs.  Musculoskeletal 
examination was negative for paravertebral muscle spasm 
throughout the spine.  Range of motion of the lumbar spine 
showed flexion of 90 degrees, extension of 15 degrees, and 
side bending of 25 degrees, bilaterally.  All movement was 
without pain.  Lumbar strain and sprain were the diagnostic 
impressions.  

On a VA examination in April 1995 the veteran was noted to 
complain of some ill-defined back pain which she referred to 
her lower back rather than her upper trapezius region and 
attributed to a fall on ice on two occasions.  An X-ray of 
the lumbosacral spine was negative.  Following physical 
examination mild ill-defining lumbosacral discomfort was 
diagnosed. 

On VA examination in April 1997 the veteran complained that 
prolonged standing resulted in back pain.  She related having 
suffered several falls in service.  Following physical 
examination of the back, low back strain was diagnosed.  The 
veteran's examiner stated that her low back strain seemed to 
be of an intermittent nature.  

Service connection for a low back strain was established by 
an RO rating action dated in May 1997.  This disorder was 
rated 10 percent disabling under Diagnostic Code 5295, 
effective from November 1992.  

Private treatment records received in connection with the 
veteran's current claim includes a report of an October 1998 
MRI of the lumbosacral spine which found that the veteran's 
vertebral bodies were normal in height, alignment and signal 
intensity but also found that discs in the veteran's neck 
were mildly to severely degenerated.

On VA examination in February 1999 the veteran related that 
she sustained a low back strain in service and was treated 
conservatively at that time with a muscle relaxant.  It was 
noted that the veteran had a recent cervical disc operation 
and was wearing a hard neck brace.  The veteran complained of 
a current stiff back, which increases when standing, in 
addition to throbbing pain, which radiated downward.  On 
physical examination of her back, positive tenderness to the 
left hip area was noted on deep palpation.  The veteran had 
forward flexion of the back to 90 degrees and hyperextension 
to 30 degrees.  Bilateral rotation was to 30 degrees.  Motor 
strength was 5/5, bilaterally and sensory was reported intact 
throughout.  Straight leg raising test was negative.  The 
examiner found no evidence of fatigue, incoordination or 
weakness.  An X-ray of the veteran's lumbosacral spine was 
negative.  The diagnostic impression was back strain, 
negative lumbosacral X-rays, and no clinical evidence noted.  

Private clinical data received between June 1999 and 
September 1999 from the veteran's private physician and the 
Wilson Memorial Regional Hospital show evaluation and 
treatment provided to the veteran for an existing neck 
disorder, including a report of operation in January 1999 for 
a herniated cervical disc.  These records contain no 
complaints or clinical findings referable to the veteran's 
service-connected low back disorder.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim for 
an increased evaluation for her low back disorder subsequent 
to the enactment of the VCAA, the claimant was provided a VA 
rating examination.  The RO collected all identified medical 
records.  The veteran was provided notice of the applicable 
law and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  Her application for 
benefits appears to be complete.

The Board notes that the veteran has contended that the VA 
examination conducted in February 1999, could not be accurate 
because it was conducted at a time when she was recuperating 
from neck surgery.  However, the appellant has not alleged 
any specific inaccuracies in the reported examination 
findings, and the findings on the examination are consistent 
with subsequent private clinical records in showing minimal, 
if any, current symptoms of lumbar spine strain.  The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
appellant has not alleged any worsening since the last 
examination, and there is no clinical evidence of such 
worsening.

Ultimately, the Board finds the veteran is not prejudiced by 
appellate review at this time without initial RO adjudication 
after enactment of the VCAA, because the RO has essentially 
complied with the requirements of the act.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for her service-connected low back 
disorder, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  

The Board has noted the veteran's complaints of low back pain 
and her assertion that this disorder is essentially more 
disabling than currently evaluated.  Regulations provide that 
when there is a question of which of two evaluations shall be 
applied the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
to the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of the normal excursions or 
movements in different planes.  The consideration includes 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing.  

The provisions of 38 C.F.R. § 4.59 provide that with any form 
of arthritis painful motion is an important factor of 
disability.  Repeated X-ray examinations have failed to 
reveal arthritis in the veteran's lumbar spine.

When a veteran alleges she suffers pain due to service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In this case, the veteran has a 10 percent rating for her low 
back disorder under Diagnostic Code 5295, which pertains to 
lumbosacral strain.  Under this diagnostic code a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in the standing position.  

The veteran's service-connected low back disability may also 
be rated under the provisions of Diagnostic Code 5292 which 
assigns a 10 percent rating if there is slight limitation of 
lumbar spine motion.  A 20 percent rating is assigned if 
there is moderate limitation of motion in the lumbar spine.  
Since the veteran's low back disorder does not involve 
intervertebral disc syndrome, a fractured vertebra or 
ankylosis of the lumbar spine, the criteria of Diagnostic 
Codes 5285, 5286, 5289 or 5293 are not for application in 
this case.  

The above noted evidence shows that the only clinically 
reported abnormality of the veteran's low back consists of 
her complaints of pain and discomfort, including her report 
that pain increases when she is in the standing position.  
However, the examiner who conducted the February 1999 
examination concluded that there was no clinical evidence of 
the back strain.  The range of motion of the lumbar spine was 
essentially within normal limits on VA examination in 
February 1999 with flexion to 90 degrees and even when the 
effects of pain on use are considered, limitation of motion 
is at most no more than mild in degree.  The examiner noted 
that range of motion might be decreased during flare-ups, but 
that this could not be confirmed in the absence of an 
examination during such a flare up.  The subsequent treatment 
records show no treatment for lumbar spine symptomatology, 
and thereby suggest that there have been no recent flare-ups.  
As regards the provisions of 38 C.F.R. §§ 4.40 and 4.5 and 
consideration of the holding of the United States Court of 
Appeals for Veterans Claims in DeLuca, supra, the Board notes 
that the essentially normal range of motion on examination, 
coupled with the lack of any documented flare ups, leads to 
the conclusion that there is no functional impairment that 
would warrant an evaluation in excess of the current 10 
percent.  

The current record shows that the veteran's service-connected 
low back disorder is manifested by pain and discomfort.  
Characteristic pain on motion as complained of by the veteran 
is contemplated by the 10 percent disability evaluation 
currently assigned for her back disorder.  Accordingly, the 
criteria for an evaluation higher than 10 percent have not 
been met and the veteran's claim must be denied.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

An increased evaluation for low back strain is denied.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
106-475, 114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107 redefined VA's duty to 
assist the veteran in development of a claim.  In this case 
there is additional VA duty to assist the veteran in the 
development of her claim.  

The veteran has asserted that her private physician, Dr. S. 
Bajwa has specifically told her that her current neck 
disorder could have as likely as not been caused by her 
service-connected lumbar strain.  She has not been advised to 
submit a statement from Dr. Bajwa in order to substantiate 
her claim.  

The veteran also appears to be maintaining, on an alternative 
basis, that her current neck disorder had its onset in 
service resulting from an injury therein.  While rating 
decisions by the RO in June 1999 and November 1999 considered 
the veteran's claim for secondary service connection for a 
neck disorder, it does not appear that the RO has considered 
the veteran's claim for entitlement to service connection for 
a neck disorder on a direct basis.

The veteran's service medical records show evaluation and 
treatment provided to her in service for complaints of pain 
and tenderness to her neck and shoulder area.  The Board 
observes that the newly enacted VCAA and case law (see 
Horowitz v. Brown, 5 Vet. App. 217 (1993)) mandates that 
where there is a reasonable possibility that a current 
condition is related to or a residual of a condition 
experienced in service, a VA medical examination is necessary 
to make a decision on the claim.  The veteran's 
representative in his March 2001 informal hearing 
presentation, has requested that such an opinion be obtained 
.  

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should advise the veteran to 
submit a statement from Dr. Bajwa that 
her current neck disorder is as likely as 
not related to her service-connected low 
back disorder.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of any current 
cervical spine disorder.  The examiner 
should review the claims folder and a 
separate copy of this remand prior to 
completing the examination report, and 
should note such review in the 
examination report.  The examiner should 
provide a response to the following 
questions:

(a)  Is it as least as likely as not 
the veteran's current neck pathology 
resulted from the traumatic 
inservice events as described by the 
veteran?

(b)  Can the veteran's neck 
pathology be casually related to her 
service-connected lumbar strain; if 
not what is the etiology of the 
veteran's current cervical spine 
disability?

4.  The RO should then review the claims 
file to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
act are fully complied with and 
satisfied.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions to be taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate her 
claim and that her failure, without good cause, to report for 
scheduled examinations could result in the denial of her 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Error! Not a valid link





 

